MITCHELL, J.2
Although the trial court- has in form certified all of the seven specific objections made to the indictment in defendant’s demurrer, yet his counsel refers to only two of these in his brief, and of these two only one is worthy of any consideration, viz. does the indictment charge more than one offense? The defendant was indicted for a libel on three national banks (not in any way associated with each other in business), the libel against all three being contained in a single writing, published at one time, and by a single act. Defendant’s contention is that this constitutes three separate offenses, — one against each bank libeled; and he likens it *169to a case where a person by a single act murders two or more persons. Without stopping to consider whether a person might not be indicted in the same count for any misdemeanor, such as assault, committed on two or more persons by a single act, we think that the case suggested by counsel is not analogous. His argument proceeds upon the false assumption that the gist of the crime of libel is the injury to the reputation of the person libeled. It is true that no publication is indictable unless it exposes the person of whom it is published to hatred, contempt, etc., or has a tendency to injure him in his business, but the indictability of the act does not come alone from harm to his reputation. The general policy of the law is to leave the care of men’s reputations to themselves. No damage done to a reputation (at least, unless the further element of conspiracy enters into the act) is, at common law, in and of itself, a foundation for a criminal prosecution. The law makes the publication of a libel punishable as a crime, not because of injury to the reputation, but because the publication of such articles tends to affect injuriously the peace and good order of society. This has always been recognized as the reason why libel is a public wrong. For example, Starkie says: "It may consist in the tendency of the communication to weaken or dissolve religious or moral sentiments, or to alienate men’s minds ■from the established constitution of the state, or to engender hatred •and contempt of the king or his government or the houses of parliament or the administration of public justice, or in general to produce some particular inconvenience or mischief, or to excite individuals to the commission of a breach of the peace, or other illegal acts.” Bishop defines libel as “any representation in writing,” etc., “calculated to create disturbances of the peace, to corrupt the public morals, or to lead to any act which, when done, is indictable.” 2 Bish. Or. Law, § 907. Of course, these common-law definitions are not in all respects applicable under our Criminal Code, but they are fully in point as illustrating the gist of libel considered as a crime. It is on the same principle, and for the same reason, that it is made a misdemeanor to publish anything which exposes the memory of any deceased person to hatred, contempt, etc. It cannot injure the dead man, but it tends to create a breach of the peace by inciting his surviving friends to avenge the insult of the family. At least such is the reason usually given in the books. The publication of a *170libel produces public mischief, and it is for that reason that it is an indictable offense. The more persons affected by the libel, the greater the public wrong; but one act of publication, however many persons are affected by it, constitutes but one crime, although each of the parties injured by it may bring a civil action for damages. The gist of the offense of libel is the publication of something which tends, in contemplation of law, to affect injuriously the peace, and good order of society, because it injuriously affects the reputation, memory, or business of individuals. In the case of homicide suggested by counsel the gist of the offense is the taking of human life. It is that, and not the particular means by which it is accomplished,, which the law forbids. If it be suggested that, where the libel affects more than one person, the defendant may desire to prove different lines of defense as to each, and therefore there should be a severance of the charge, our answer' is that we see no difficulty in the defendant proving, under a plea of not guilty, any defense which he has. Of course, the defense must be as broad as the charge, but, if it is more difficult to establish the defense where several persons are libeled in one publication, that is the consequence of the defendant’s own act. See 2 Bish. Cr. Law, § 888, and note. There are very few authorities directly in point on this question, for it seems to have been very rarely raised, it being apparently generally assumed that such an indictment was good; as, for example, in Crowe v. People, 92 111. 231. Bishop lays it down as the law. 1 Bish. Cr. Proc. § 437. So, also, does the supreme court of Kentucky, in Tracy v. Commonwealth, 87 Ky. 578, 9 S. W. 822, the only case we have found in which the rule was ever questioned.
Order affirmed.

 Start, C. J., took no part.